DETAILED ACTION
Remarks
This office action is in response to the amendment filed on 7/01/2022.
Claim 10 has been canceled.
Claims 1, 9, 11, 17, 19, and 21 have been amended.
The 35 U.S.C. 112 second paragraph rejection to claims 9 and 19 is withdrawn in view of the Applicant’s amendment. 
The 35 U.S.C. 101 rejection to claim 21 is withdrawn in view of Applicant’s amendment.
Claims 1-9, 11-19 and 21 remain pending and have been examined.

Response to Amendments/Arguments
Applicant’s arguments filed on 7/10/2022, in particular on pages 8-11, have been fully considered but they are not persuasive. For example:
At Remarks page number 8, last paragraph – page number 9, first paragraph, Applicant submits that “the claimed invention has the following characteristics … Generating a markup language document from a test script includes determining, based on the test script, whether a name of a user-defined function is the same as a predetermined name. When the name of the user-defined function is determined to be identical to the predetermined name, an additional element enabling execution of the user-defined function is generated. The additional element is incorporated into a markup language document”.
In response, it is noted that the amended claimed limitation is only about “generating markup language document from a test script” including “generating an additional element enabling the user-defined function”, and “processing the generated markup language document”. It can be seen that using “a program engine for processing the generated markup language document” as recited is different from executing “the generated markup language document”. Therefore, the limitation “enabling the user-defined function to be executed” is merely intended use for execution based on the generated additional element. Moreover, claim 1 merely recites “definition of a user-defined function”, but not the “user-defined function” itself. That is to say the “definition of a user-defined function” is not necessary to be interpreted as executable “user-defined function”. Examiner suggests applicant to clarify the limitation about executing the executable user-defined function based on running program engine for processing the generated markup language document (see for example, specification and Fig.2, steps 230-240, “Run program engine for processing markup language document” and “Execute Markup Language Document”), and further clarify the “predetermined name” corresponding to the “enabling the user-defined function to be executed”.
At Remarks page number 9, Applicant submits that “First, Bischof does not disclose generating a markup language document from a test script. In other words, in Bischof, a logical name used within the test script is assigned to refer to the target system when testing the application on the target system”
However, Examiner respectfully disagrees.
As indicated in previous office action (i.e., p.6-7), it is the Bullard reference discloses the limitation about generating the markup language document (i.e., HTML). Bischof reference is to use to teach the limitation about determining step.
At Remarks page number 9, Applicant submits that “Second, Bischof does not disclose determining, based on the test script, whether a name of a user-defined function is the same as a predetermined name”
However, Examiner respectfully disagrees.
It is noted that claim language merely recites “a predetermined name”, but does not explicitly specify the definition and difference related to the user-defined function. Therefore, Bischof’s identifying step to “Use Logical System Name to Identify Target System” (i.e., Fig.4 steps 408-412) discloses such claimed determining step by using the logical system name.
At Remarks page number 10, Applicant submits: “Third, in Bischof, based on the logical system name, the computer system information corresponding to the logical system name is retrieved and the test is executed”; and “Bischof is different from the claimed invention because it does not create a markup language document and it also does not disclose incorporating additional elements into the markup language document”
However, Examiner respectfully disagrees.
As addressed above, it is the Bullard reference that discloses the limitation about generating markup language document from testing script. Bischof reference discloses using logical system name as an alternative to identify the target system information in system data container and to execute on target. Therefore, the target system information which is the same as logical system name would be an option to incorporate the markup language document to perform the same function as logical system name.

Claim Objections
Claim 21 is objected to because of the following informalities:  
Acronym, likes CD-ROM, DVD, ROM, and/or RAM in claim above, which needs to be spelled out once in the claim, as their claimed intermediate meanings tend to change over the time.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21:
Regarding claim 21, the phrase "such as" as recited in line 5, line 6, and line 7 respectively, renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 11-13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bullard (Bullard et al., US2012/0311541A1) and Zhang (Zhang et al., US2017/0103140A1) in view of Bischof (Bischof et al., US7,552,424B1).
With respect to claims 1, 11, and 21, Bullard discloses:
A device with a processor (i.e., “Processing Unit” -see Fig.16:1604), a computer readable storage medium (i.e., “Memory”, Fig.16:1606) having computer executable instruction to perform method on a test automation platform (i.e., “WDTE” – see Fig.5:110), the method comprising: 
generating a markup language document (i.e., “HTML” – see paragraph [0040], “The generator 506 takes a test script 511 as input, and generates user interface elements… uses standard HTML tags…”) from a test script (i.e., “Test Script” – See Fig.5:511), the test script being created in a script language to include a definition of a user-defined function for use in testing a device under test (DUT) (see Fig.6, example of script language, and paragraph [0003], “The test script comprises a set of test instructions.  The user interface comprises a set of user interface elements.  Each test instruction in the set of test instruction is run against the user interface”), [the markup language document including a script element for inserting the definition into the markup language document]; and 
running a program engine (i.e., “Test Engine” - see for processing the generated markup language document, the program engine being an off-the-shelf component of the test automation platform (i.e., “Test Engine”/“WDTE” (Web Development Testing Environment) and included engine/components, see Fig.1:110, and 504-510) and including an interpreter (i.e., interpreting/processing JavaScript language) for the script language (i.e., interpreting/processing HTML/JavaScript language  – see paragraph [0037], “The WDTE interface 108 interprets and displays markup files such as, but not limited to, HTML files (which can include JavaScript) and allows the user to edit and interact with user interfaces …Users can also invoke other WDTE 110 features such as generating user interface elements from test cases and linking test cases with user interfaces for test case maintenance”).
Bullard does not explicitly disclose the markup language document including a script element for inserting the definition into the markup language document.
However, Zhang discloses the markup language document (i.e., HTML) including a script element for inserting the definition into the markup language document (i.e., a script element using tag pair for inserting the definition of JavaScript content into HTML language documents  - see paragraph [0056], “insert the content of the JS file into the HTML file, so that the HTML file includes a tag pair <script language="javascript"> </script>, where the tag pair <script language="javascript”></script> includes the content of the JS file”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zhang into Bullard to “obtain an optimized HTML file” as suggested by Zhang (i.e., paragraph [0054], “to inline content of the JS file or the CSS file acquired by the transceiver into the HTML file, so as to obtain an optimized HTML file”).
Bullarad modified by Zhang does not explicitly disclose following limitations about the generating of the markup language document from the test script.
However, Bischof discloses:
wherein the generating of the markup language document from the test script includes: 
determining, based on the test script, whether a name of the user-defined function is the same as a predetermined name (i.e., identifying same name by matching/comparing with other name – see Fig.4, steps 400 - 412, “Execute first/next command within test script- identify first/next set of parameters form test data container - Use logical  system name to identify target system information in system data container”); and 
generating an additional element enabling the user-defined function to be executed, in response to the determination that the name of the user-defined function is the same as the predetermined name, and incorporating the additional element into the markup language document (i.e., if the name is same, execute command on target system and evaluate /store results – see Fig.4, steps 408-412, “Use logical system Name to Identify Target system …- Choose Address – Execute command on Target”).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bischof’s selection/choosing method based on the same name to use different command within the test script. One would have been motivated to do so to use logical name to refence the different target and use different commands in the test script as taught by Bischof (i.e., col.1, lines 53-57, “During replay of the test script…based on the type of command within the test script that references the target system using the logical name”).

With respect to claims 2 and 12, Bullard discloses:
receiving a user input for inputting the test script into the test automation platform to generate the markup language document (i.e., the test script 511 is parsed by parser 51 and use Generator 506 to generate markup language – see Fig.3:511-506 and DTE 108; Also see paragraph [0040], “The generator 506 takes a test script 511 as input, and generates user interface elements… uses standard HTML tags…”).  

With respect to claims 3 and 13, Bullard discloses:
 wherein the script language conforms to JavaScript standards, and the markup language document has a hypertext markup language (HTML) format (see paragraph [0031], “The WDTE 110, in one embodiment, is built on top of a web based integrated development environment (IDE).  This IDE supports development of web applications using markup languages (e.g., hypertext markup language (HTML), JavaScript, and open source JavaScript such as Dojo”).


Claims 4-6, 8-9, 14-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bullard, Zhang and Bischof as applied to claims 1 and 11 above, and further in view of Ito (Daisuke Ito, US2017/0147414A1).
With respect to claims 4 and 14, Bullard discloses:
	the program engine (i.e., “Test Engine 504” in the WDTE 110) as address above in claim 1, but does not explicitly disclose wherein the program engine includes a web view engine.
	However, Ito discloses the web view engine:
wherein the program engine includes a web view engine (i.e., “WebView” controls “Web Engine”– see Fig.3:302-305), the web view engine being configured to parse the markup language document and execute the markup language document by using the interpreter in executing the script element and an HTML element for inserting a JavaScript code into the markup language document (i.e., component WebView use the Web engine to parse, process and execute script element and HTML element – see Fig.3 and paragraph [ [0026], “The WebView 302 uses a Web engine 305 to render the Web content A 301 and the Web content B 310, and can display a result thereof.  The Web engine 305 has a Web core 307 for rendering HTML included in the Web content A 301 and the Web content B 310, and a JavaScript core 306 for interpreting and executing JavaScript …as configuration elements… The JavaScript core 306 has a function, as a native function, for interpreting JavaScript and executing native libraries 308”). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate Ito into Bullard and Zhang. One would have been motivated to do so to “guarantee security of the application” by using webview to control the application as suggested by Ito (see, paragraph [0010], “it becomes possible to guarantee security of each application more simply by controlling a binding state between JavaScript (registered trademark) and a native function in accordance with a state of an application using a WebView”).

With respect to claims 5 and 15, Ito further discloses:
 wherein the user-defined function includes a first script statement for calling a predefined function available to the test script according to an external application programming interface (API) for the test automation platform (i.e., first script statement- JavaScript statement calling native function(Java object) is bound and executed/called via binding/external API – see Fig.6: is an example of a data table of the API information 303 and paragraph [0032], “the WebView 302 executes a bind command…in relation to the JavaScript core 306.  For example, when the application A 300 implements code illustrated in FIG. 4, the WebView 302 by execution thereof registers the necessary information in the data table 600 of the API information 303… an application, a source URL of the Web content that is displayed, JavaScript, and a native function (Java object) are associated”).  
One would have been motivated to do so for the purpose as addressed in claim 4 above.

With respect to claims 6 and 16, Ito further discloses:
 wherein the predefined function is declared in another script element within the markup language document in the script language according to the external API (i.e., using webview to bind the JavaScript code/script element or in the displayed web content via the data able 600 of the API information 303 – see paragraph [0032], “the WebView 302 executes a bind command…in relation to the JavaScript core 306.  For example, when the application A 300 implements code illustrated in FIG. 4, the WebView 302 by execution thereof registers the necessary information in the data table 600 of the API information 303… an application, a source URL of the Web content that is displayed, JavaScript, and a native function (Java object) are associated”).  
One would have been motivated to do so for the purpose as addressed in claim 4 above.

With respect to claims 8 and 18, Bullard discloses:
 executing an internal function (i.e., executing tests by test engine 504 and generation elements by generator 506 – internal function – see Fig.5:504-506) corresponding to the predefined function based on an internal API (i.e.,  WDTE interface 108) for the test automation platform (i.e., WDTE 110 – Fig.5:110), the internal function being callable within the test automation platform based on the internal API (see Fig.5:108, 110, 504, 506 and 508).  

With respect to claims 9 and 19, Bullard discloses:
Wherein the generating of the additional element includes generating the additional element associated with the predefined function, the additional element having an attribute corresponding to the predefined function (i.e., Bullard discloses parsing each line of the test script to determine at least one object/element and generating all determined elements including the additional element – see Fig.14:1408-1418 “Parse Each line of the Test Script…Generate the Element by Adding source code….”), a declaration of the predefined function including a second script statement for triggering an event for the additional element (i.e., declaration/establish a mapping and triggering an event based on monitoring for changes – see Fig.15:1510-1512, “Establish a Mapping…Monitor for changes…”), and the method further comprising:Page 4 of 8Appl. No. 16/619,449Amdt. dated December 5, 2019Attorney Docket No.: 611EN0001US 
Preliminary AmendmentClient Ref. No.: BPP2019-0736USidentifying an event handler corresponding to the attribute for the triggered event, the event handler being available within the test automation platform according to an internal API for the test automation platform and being configured to call an internal function (see Fig.15, step 1510 and 1512 – Monitor for changes between he user interface and the test scrip”); and 
executing the internal function by executing the event handler based on the additional element (see Fig.15, step 1514-1518 – “Has a change been detected?” and “Notify the user of the Detected Changes(s)”).  

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bullard, Zhang, Bischof and Ito as applied to claims 6 and 16 above, and further in view of Chen (Chen et al., US2015/0309916A1).
With respect to claims 7 and 17, Bullard, Zhang and Ito do not disclose, however Chen discloses:
 wherein the generating of the markup language document from the test script includes: 
identifying a designated location in the test script (i.e., Fig.3-Fig.4, step 404/406- load JavaScript and run Javascript; and step 408 – Execute Javascript Sentence”); and generating a third script statement for calling another predefined function which is available to the test script according to the external API to emulate a breakpoint at the designated location but is not included in the test script (i.e., Fig.3, step 312 – “set breakpoint at main.js line 8” and Fig.4, step 410 – Break at a breakpoint; step 412 – Execute inside breakpoint), and 
incorporating the third script statement into the script element, the another predefined function being declared in the another script element in the script language according to the external API (i.e., Fig.3:314-316 – update breakpoint ap with main.js #8”- “execution break at line 8, looping for debug information and watch var at breakpoint 3*”; also see Fig.4 step 414 – Add breakpoint – add breakpoint at first sentence inside called function”).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chen’s debugging function into Bullard, Zhang and Ito for all script statements including the third script statements. One would have been motivated to do so to debug the webpage by using the instrumented webpage including using/emulating the breakpoint as suggested by Chen (i.e., paragraph [0005], “fetches a webpage, performs instrumentation and forwards the instrument webpage to a browser” in order to debug).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Massa et al., (US9,122,789B1) discloses a method/tool (i.e., testing tool 900) to generate an emulated DBCommand in XML based on the generated script (step S113).
Oberstein et al., (US2002/0083213A1) discloses a Web browser user interface 210, user interaction is based on dynamically-generated HTML, generated from templates within the Test Script 220.
Applicant’s arguments with respect to claims rejection have been fully considered but they are not persuasive.  Applicant's amendment necessitated additional clarification and/or the new ground(s) of rejection presented in this Office action.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG WEI whose telephone number is (571)270-1059 and Fax number is (571) 270-2059.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571- 272-1000.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.W/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, AU 2192/2194